DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
 
Summary
The Applicant arguments and claim amendments received on August 17, 2021 have been entered into the file. Currently, claims 1 and 7 are amended; claims 4 and 12 are canceled; claims 8-11 and 13-15 are withdrawn; resulting in claims 1-3 and 5-7 pending for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Menard ‘268 (US 2010/0123268, cited on IDS) in view of Bower et al. (US 2016/0020131, previously cited) and Bibl et al. (US 8,349,116, previously cited).
Regarding claims 1 and 2, Menard ‘268 teaches a transfer stamp (pattern film), comprising a rigid backing layer (201; substrate, [0063], Fig. 2A) and a deformable layer made of PDMS (202; polydimethylsiloxane-based film) provided on the rigid backing layer ([0050], [0063], Fig. 2A). The deformable layer is provided with a pattern of relief features (projection pattern) on a surface thereof ([0054], [0064], Figs. 2A, 2B, 3).
It is noted that the limitation reciting “for transferring a display pixel” is considered functional language related to an intended use of the pattern film and is accorded limited weight as the language does not further limit the structure of the product. Nevertheless, Menard ‘268 teaches that the transfer stamp is designed for transfer printing of semiconductor elements, including light emitting diodes (Abstract, [0009], [0052]), and thus is capable of performing in the manner claimed.
Menard ‘268 teaches that the shape of a stamp post (70; projection) constituting the relief features (projection pattern
Menard ‘268 further teaches that the pattern of relief features (projection pattern) includes an array of features, such as nanostructures or microstructures ([0054], Fig. 3). The relief features comprise a plurality of distinct populations including printing posts (70; primary projections) and stabilization features, wherein the stabilization features may further comprise two distinct populations: stabilization features (320) and anti-sag features (310; auxiliary projections) ([0027], [0054], [0064], Fig. 3). The anti-sag features are said to be interspersed between the printing posts so as to support the recessed areas of the stamp and are illustrated as being separate and apart from each of the printing posts ([0017], [0064], Fig. 3).

    PNG
    media_image1.png
    407
    522
    media_image1.png
    Greyscale

Fig. 3 from Menard ‘268 showing an exemplary configuration of a pattern of relief features including printing posts (70), stabilization features (320), and anti-sag features (310).

Menard ‘268 further teaches that a contacting area fraction of the plurality of printing posts is greater than 1% and less than 25% and that the contacting area of the stabilization features, which may include stabilization features (320) and anti-sag features (310), is less than the contacting area of the printing posts (70) [0017]. prima facie case of obviousness is established. See MPEP 2144.05(I).
Menard ‘268 illustrates an embodiment wherein an upper area of each of the anti-sag features (310; auxiliary projections) is 5% to 20% of an upper area of any one of the posts (70; primary projections) (Fig. 3), and further teaches that the stabilization features have a contacting area that is less than the contacting area of the posts [0017].
With respect to the height of the projection pattern, although Menard ‘268 does not expressly teach a value for the height of the projection pattern, the reference does teach that the height (212) of the printing posts constituting the pattern of relief features influences the effect of the applied shear force and can be selected to achieve a desired transfer yield, placement accuracy, and/or delamination rate constancy [0063]. Menard ‘268 further teaches that the transfer efficiency is also affected by other properties of the stamp, such as the thickness of the backing layer, the thickness of the deformable layer, the pitch of the printing posts, and the length and width of the printing posts [0063].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer stamp of Menard ‘268 by selecting a height of the projection pattern meeting the claimed range, as it is within the level of ordinary skill to determine suitable dimensions for the stamp elements 
With respect to the upper surface of the projection being a flat form, Menard ‘268 does not expressly teach that an upper surface of the projections has a specific 10-point surface roughness (Rz) value. However, in the analogous art of elastomeric stamps for transfer printing of semiconductor elements, Bower et al. teaches a conformable transfer device (pattern film) comprising a PDMS-based film having a projection pattern on a surface thereof, wherein the projection pattern comprises an array of posts ([0024], [0042], [0108]). Bower et al. further teaches that the transfer device is provided with a rough surface between the posts because the roughness reduces adhesion and thus minimizes the risk that semiconductor elements will be picked up if sagging occurs [0023].
Although Bower et al. does not expressly teach a specific value for the Rz of an upper surface of the projection, the reference does suggest that it would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to minimize the surface roughness of an upper surface of the projections in order to increase adhesion between the projections and the semiconductor elements at desired locations on an upper surface of the projections.
With respect to the pitch of the primary and auxiliary projection patterns, the combination of Menard ‘268 in view of Bower ‘131 does not expressly teach a pitch of the primary projection pattern or a pitch of the auxiliary projection pattern meeting the claimed range. However, in the analogous art of micro contact transfer printing, Bibl et al. teaches a micro device transfer head for transferring LED display systems (col 1, Ln 
Although Bibl et al. does not expressly teach a pitch of the transfer heads being in the range of 700 µm to 900 µm, the reference does suggest that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer device of Menard ‘268 in view of Bower et al. by selecting a value for the pitch according to the size and layout of the transfer targets wherein additional space is accounted for in order to minimize deformation, as taught by Bibl et al.
With respect to the relative arrangement of the auxiliary and primary projections, it is acknowledged that Menard ‘268 in view of Bower et al. and Bibl et al. does not expressly teach the limitation reciting “wherein each auxiliary projection of the auxiliary projection pattern is provided at the center of gravity of a virtual polygon having four adjacent primary projections as vertices” in combination with the limitation requiring that each auxiliary projection is separate and apart from the primary projections.
However, Menard ‘268 teaches that the pattern of relief features illustrated in Fig. 3 is an exemplary configuration and further teaches that the stabilization features (310, 320) have a contacting area that is less than the contacting area of the posts (70) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer stamp of Menard ‘268 in view of Bower et al. and Bibl et al. by performing a simple rearrangement of the known parts of the prior art stamp in order to arrive at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
Regarding claim 3, Menard ‘268 in view of Bower et al. and Bibl et al. teaches all of the limitations of claim 1 above. Furthermore, while it is acknowledged that all of the claimed physical properties are not explicitly recited by Menard ‘268 in view of Bower et al. and Bibl et al., the combination of references teaches all of the claimed features. Moreover, the claimed physical properties, i.e. an adhesion of the surface of the projection pattern being 600 gf/cm2
Therefore, it is determined that the claimed adhesion property would be implicitly achieved by a pattern film having all of the claimed structural features. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 6, Menard ‘268 in view of Bower et al. and Bibl et al. teaches all of the limitations of claim 1 above, and Menard ‘268 further teaches the pattern film being used for transferring semiconductor elements including light emitting diodes [0052]. However, the limitation reciting “wherein the display pixel is a light emitting diode (LED) chip” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the pattern film. Furthermore, since the structure of the prior art elastomeric stamp is substantially identical to the structure of the claimed pattern film, the elastomeric stamp of Menard ‘268 in view of Bower et al. and Bibl et al. would inherently be capable of performing in the manner claimed.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Menard ‘268 (US 2010/0123268, cited on IDS) in view of Bower et al. (US 2016/0020131, previously cited) and Bibl et al. (US 8,349,116, previously cited), as applied to claim 1 above, and further in view of Menard ‘420 (US 2010/0018420, previously cited).
Regarding claims 5 and 7, Menard ‘268 in view of Bower et al. and Bibl et al. teaches all of the limitations of claim 1 above. Although Menard ‘268 discloses that Menard ‘420 (referred to as U.S. Application #12/177,963) teaches a reinforced composite stamp having a rigid backplane layer connected to an elastomeric layer having a relief pattern along with a reinforcement layer between the elastomer layer and the rigid backing layer ([0065]), Menard ‘268 in view of Bower et al. and Bibl et al. does not expressly teach the elastomeric stamp further comprising an adhesive layer.
However, in the analogous art of elastomeric stamps for micro transfer printing, Menard ‘420 teaches a reinforced composite stamp (100; pattern film) comprising a rigid support layer (150; substrate), a reinforcement layer (120; adhesive layer), and a deformable layer made of PDMS (70; polydimethylsiloxane-based film), wherein the reinforcement layer is bonded directly to the deformable layer and the rigid support layer and serves to prevent delamination of stamp elements ([0022], [0029], [0063], [0095]).
The reinforcement layer can correspond to the material of the deformable layer, wherein the polymer is supplemented or doped with fibers (e.g. glass or polymeric fibers), particles (e.g. silicon or nanosized particles), and/or structural enhancers [0063]. Menard ‘420 further teaches that the deformable layer is preferably made of elastomers 
Similar to Menard ‘268, Menard ‘420 teaches the composite stamp having a pattern of relief features including stabilization features and/or transfer posts, wherein the structural features and dimensions of the relief features may be selected according to the physical dimensions and relative arrangements of the transfer targets [0031]. Menard ‘420 further teaches a thickness of the deformable layer inclusive of the height of the relief features being within the range of 100 µm to 500 µm ([0031], [0096]), which overlaps the claimed range. It is well settled that in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established. See MPEP 2144.05(I).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric stamp of Menard ‘268 in view of Jeung et al. by incorporating the reinforcement layer of Menard ‘420 in order to enable strong bonding between the elastomer and substrate layers, thus preventing delamination of the layers and resulting in a mechanically robust, long-lasting stamp.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed on August 17, 2021, see pages 5-12, with respect to amended claim 1 have been fully considered but are moot because the new grounds of rejection relies on a new combination of reference that have not been addressed or challenged by the Applicant in the remarks. In light of the amendments, Menard ‘268 is 

The Applicant argues on pages 6-10 that neither Bower et al. nor Menard ‘268 teaches or reasonably suggests the limitation reciting “wherein each auxiliary projection of the auxiliary projection pattern is provided at the center of gravity of a virtual polygon having four adjacent primary projections as vertices” (the “center of gravity” limitation) in combination with the newly added limitation in lines 12-13 of claim 1 requiring that each of the auxiliary projections are separate and apart from the primary projections.
This argument is not persuasive. As noted in the prior art rejections above, it is acknowledged that none of the cited references expressly teaches the claimed relative configuration of the primary and auxiliary projections. However, the claimed configuration is rendered obvious by the combination of teachings from Menard ‘268 and Bower et al.
First, the embodiment of Figs. 17A-17C of Bower et al. previously relied on to address the “center of gravity” limitation is overcome by the newly added limitation requiring that each of the auxiliary projections are separate and apart from the primary projections. The Applicant correctly points out that the micro-posts (1710) corresponding to the auxiliary projections are arranged on top of posts (1712), which correspond to the primary projections, such that each micro-post cannot be said to be separate and apart from the posts.
As such, the prior art rejections above rely on the teachings of Menard ‘268 to address the “center of gravity” limitation, wherein redistribution of the anti-sag features (310; auxiliary projections) and the printing posts (70; primary projections) to arrive at the claimed structure appears to be achievable by a simple rearrangement of parts that is within the level of ordinary skill in the art. See sections 21-23 above and MPEP 2144.04(VI).
With respect to Menard ‘268, the Applicant argues on page 10 that the reference does not teach or suggest removing the extra anti-sag features (310) to arrive at the claimed configuration, nor would there be any expectation of success that removing the anti-sag features would still achieve the functionality of supporting the recessed features of the stamp.
This argument is not persuasive. In the prior art rejections above, it is noted that Menard ‘268 teaches that the pattern of relief features illustrated in Fig. 3 is only an exemplary configuration and further teaches that the stabilization features (310, 320) preferably have a contacting area that is less than the contacting area of the posts (70) ([0017], [0033]). Menard ‘268 further teaches that the printing posts are designed to support the printable semiconductor elements during transfer printing, and that the anti-sag features are designed to support the recessed areas of the stamp in order to avoid contact between these recessed areas and the surface of the donor/receiving substrates [0064]. From these teachings, one of ordinary skill in the art would reasonably understand that any number of printing posts and anti-sag features may be provided in any suitable configuration so long as the printing posts are able to contact 
As to the reasonable expectation of success of achieving the functionality of supporting the recessed areas of the stamp, Bower et al. teaches another exemplary configuration of a transfer device having printing posts and anti-sag features provided between posts. The Applicant identifies this embodiment illustrated in Fig. 18 of Bower et al. on pages 8-9 of the remarks, explaining that the anti-sag features (1802) can be included in its array of posts to prevent the bulk volume of the stamp from sagging during printing, thereby preventing the inadvertent pick-up of unwanted material from the donor substrate ([0386]-[0387]). In the broader disclosure, Bower et al. teaches that one or more anti-sag features (1802; auxiliary projections) may be provided between two adjacent posts (1806; primary projections), and that the risk of sagging between posts increases as the spacing between adjacent posts is increased ([0021], [0043]).
It is noted that the instant specification similarly teaches a configuration wherein each auxiliary projection is provided between two adjacent primary projections (p. 8, Ln 18-22). Notably, the first configuration wherein the auxiliary projection is provided between two adjacent primary projections and the second configuration wherein the auxiliary projection is provided at the center of gravity of a virtual polygon having four adjacent primary projections as vertices appear to be equally preferred by the instant specification (p. 8, Ln 18-24). Thus, the instant specification sets forth that the configuration taught by Bower et al. has a reasonable expectation of success to still achieve the functionality of the recessed areas of the stamp being sufficiently supported from sagging or deformation. As such, the modification of Menard ‘268 by rearranging 
Finally, although the Applicant asserts on page 6 of the remarks that the auxiliary projections of the instant invention are provided to prevent deformation of primary projections, thereby reducing unnecessary contact with the substrate ([0037]-[0038]), no specific advantage of the claimed relative arrangement of primary and auxiliary projections has been set forth either in the instant specification or the remarks. Since there is no evidence that the claimed configuration distinguishes from the modified combination of the prior art, Menard ‘268 in view of Bower et al. and Bibl et al. is considered to meet all of the limitations of amended claim 1.

With respect to amended claim 7, the Applicant argues on pages 14-15 that the combination of references does not teach or render obvious the newly added limitation requiring that the adhesive layer comprises a silicon-based adhesive or a synthetic rubber adhesive, and further argues that Menard ‘420 specifically does not teach a pressure sensitive adhesive layer.
This argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a pressure sensitive adhesive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, dependent claim 7 only requires that the adhesive layer comprises a silicon-based adhesive or a synthetic 
With respect to the newly added limitation of claim 7, it is noted in the prior art rejections above that Menard ‘420 teaches that the material of the reinforcement layer (adhesive layer) can correspond to the material of the deformable layer, wherein the polymer is supplemented or doped with fibers (e.g. glass or polymeric fibers), particles (e.g. silicon or nanosized particles), and/or structural enhancers [0063]. Menard ‘420 further teaches that the deformable layer is preferably made of elastomers such as PDMS and that the reinforcement layer described above serves to prevent delamination of stamp elements during high yield use of the stamp ([0053], [0063]). Although the Applicant notes that Menard ‘420 teaches a preferred embodiment wherein the reinforcement layer is made of fiberglass ([0029]), it is noted that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2122. Therefore, since Menard ‘420 teaches an embodiment wherein the reinforcement layer comprises doped PDMS and is bonded directly to the rigid support layer and the deformable layer for the purpose of preventing delamination of the stamp elements, the reference meets the limitations of claim 7.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dickey et al. (US 2008/0230773) teaches an elastomeric stamp (300) comprising a first elastomer (301; PDMS-based film) and a second elastomer (302; substrate), wherein the stamp surface (305) includes a pattern of protrusions (306, 316) formed thereon ([0150], [0164], Fig. 3A). Dickey et al. teaches that the pattern can comprise any topography, wherein the dimensions and spacing between adjacent protrusions can be varied across the surface of the stamp [0150].
Bruno et al. (US 2001/0013294) teaches a stamp device for printing a pattern on a surface, and further teaches that sagging of the recessed portions of the stamp is the result of structure-free areas (Abstract, [0014], [0030]). Bruno et al. further teaches providing support structures (14), e.g. posts, in these structure-free areas to prevent the recessed portions of the stamp from sagging and contacting the substrate ([0034], [0070], Fig. 4B).
Biebuyck et al. (US 5,817,242) teaches a stamp for a lithographic process comprising a deformable layer (14) made of PDMS, a silicon wafer substrate (16), and an adhesive layer (15) provided to bond the deformable layer to the silicon wafer (Abstract, col. 3, Ln 29-58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Rebecca L Grusby/Examiner, Art Unit 1785                                                                

/IAN A RUMMEL/Primary Examiner, Art Unit 1785